Electronically Filed
                                                               Supreme Court
                                                               SCWC-29993
                                                               18-MAR-2011
                                                               12:00 PM


                               NO. SCWC-29993


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant,


                                     vs.


           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                          (CR. NO. 08-1-0869)


                                    ORDER

                      (By: Nakayama, J. for the court1

                                                      )


             Upon consideration of petitioner Michael C. Tierney’s

March 16, 2011 “motion under HRCP 60(b)” for relief from the

March 7, 2011 order rejecting the application for a writ of

certiorari, it appears that HRCP 60(b) is not applicable to the

instant proceeding.       Therefore,

             IT IS HEREBY ORDERED that the March 16, 2011 motion is

dismissed.

             IT IS FURTHER ORDERED that the clerk of the appellate

court shall not accept any further filings in SCWC-29993.

             DATED:    Honolulu, Hawai'i, March 18, 2011.
                                   FOR THE COURT:
                                   /s/ Paula A. Nakayama
                                   Associate Justice


     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Pollack, assigned by reason of vacancy.